Citation Nr: 0520158	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  02-13 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1961 to 
February 1965.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision from the 
Manchester, New Hampshire Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on his part.

REMAND

The veteran's claim of entitlement to service connection for 
PTSD is predicated upon stressors incurred in service and 
information referable to such stressors has been obtained and 
associated with the claims file. 

His record of service (DD-214) shows active duty service from 
February 1961 to February 1965.  His last assigned duty was 
with the Helicopter Utility Squadron Four (HU-4).  His 
military occupational specialty was radio electrician, 
however, while at Great Lakes Naval Training Center the 
appellant completed a fire fighter's training course.  The 
appellant's personnel records reveal that he was stationed at 
Patuxent, Maryland and Lakehurst, New Jersey Naval Air 
Stations (NAS). 

A VA psychologist, Dr. M, diagnosed the veteran with PTSD in 
May 2001.  During his February 2003 hearing and in numerous 
personal statements the veteran reported various in-service 
stressors that could have lead to his PTSD.  Specifically, in 
a July 2001 statement the veteran indicated that when he was 
stationed in Patuxent, Naval Air Test Center, he was assigned 
to the crash and rescue team.  As part of the "crash crew" 
he fought fires, recovered pieces of aircraft, military 
equipment, or pieces of bodies.  He also attempted to rescue 
people from burning aircrafts.  He stated that in the fall of 
1962 he witnessed a plane malfunction  and crash very close 
to him.   

In the veteran's' December 2001 notice of disagreement, he 
indicated that he took leave from November 15, 1963 to 
November 29, 1963.   He stated that he planned to travel from 
Lakehurst, New Jersey to Portsmouth, New Hampshire.  He 
reported that his flight made an emergency landing in Newark, 
New Jersey and the plane landed sideways.  

In various personal statements, including the veteran's 
December 2001 notice of disagreement and June 2004 statement, 
he indicated that he witnessed another plane crash in August 
1962 at Patuxent River NAS.  In support he submitted an 
accident report which indicated that on August 9, 1962, a 
Lockheed WV-2 Super Constellation from the Airborne Early 
Warning Training Unit crashed while on landing approach in a 
heavy rainstorm.  It was noted that the aircraft came to rest 
on an incline behind a pond and burned.  The report indicated 
that there were five fatalities and 19 people on Board.  

During the veteran's February 2003 hearing he reported three 
different in-service stressors, but could not verify a date 
or time period when each stressor occurred.  

In an attempt to verify the veteran's claim in-service 
stressors, the RO sent letters requesting information 
regarding the veteran's claimed traumatic events to the Naval 
Air Station, in Patuxent River, Maryland, to the Office of 
Judge Advocate General, and the Naval Historical Center.  In 
February 2002, July 2002 and an August 2004 letters, 
respectively, the agencies indicated that they did not have 
records of the veteran's reported events.  Specifically, the 
Naval Air Station indicated that they did not keep records 
more than 40 years old.  The Office of the Judge Advocate 
General indicated that there was no record relating to the 
veteran's in-service stressors.  The Naval Historical Center 
(NHC) indicated that there were 65 aircraft accidents at NAS 
Patuxent River during the 1961 to 1963 period.  Their records 
reportedly center on the cause of the accident.  Witness 
statements were reportedly unreleasable, but the rationale 
for their unreleasability was not provided.  The NHC also 
revealed that the records that were searched did not include 
information about the NAS crash/rescue unit.  

Regarding the occurrence of an in-service stressor 
development guidelines instruct that VA should "always send 
an inquiry in instances in which the only obstacle to service 
connection is confirmation of an alleged stressor."  A 
denial solely because of an unconfirmed stressor is improper 
unless it has first been reviewed by the U.S. Armed Service 
Center for Research of Unit Records (USASCRUR)." M21-1, Part 
III, para. 5.14c(3), (4).  There is no indication in the 
claims file that the RO attempted to verify the veteran's 
claimed in-service stressors with USASCRUR.  Additionally, as 
the veteran reportedly was a passenger in the purported 
November 1963 accident near Newark, New Jersey, further 
development is required.

On remand, the RO should attempt to verify the veteran's 
claimed in-service stressors pertaining to a plane crash in 
August 1962, the fall of 1962, and a plane crash while he was 
on leave during the month of November 1963.    

Accordingly, this case is REMANDED for the following actions:

1.  After obtaining any additional 
information from the veteran regarding 
his purported in-service stressors, the 
AMC should attempt to verify, each 
alleged stressor through official 
channels, to include referral to the 
USASCRUR.  If Military Records held by 
USASCRUR or any other Federal Agency are 
not directly releasable to the AMC due to 
a security classification, then 
appropriate steps should be undertaken to 
allow the appropriate VA personnel who do 
hold the appropriate security clearances 
an opportunity to review all pertinent 
records in order to file a pertinent 
report.  Finally, the RO should contact 
the Naval Safety Center, 375 A Street, 
Norfolk, Virginia 23511 in an effort to 
verify each claimed stressor.

2.  If any of claimed stressor is 
verified, the RO then should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a psychiatric examination to 
determine the etiology of the veteran's 
PTSD.  Send the claims folder to the 
examiner for review.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth.  The examiner should 
provide an opinion on whether the 
verified stressors caused the veteran's 
PTSD.

3.  After completing any additional 
development deemed necessary, the RO 
should re-adjudicate the veteran's claim 
of entitlement to service connection for 
PTSD in light of all relevant evidence 
and pertinent legal authority.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and be given an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


